Citation Nr: 1203764	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  07-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease, to include emphysema (hereinafter COPD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1943 to December 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in November 2011, and a copy of the hearing transcript is of record.  The issue of service connection for prostate cancer was withdrawn by the Veteran at the November 2011 hearing and is no longer part of the Veteran's appeal.

The issue of service connection for posttraumatic stress disorder was raised by the Veteran in a November 2011 statement, and a letter from VA to the Veteran dated later in November 2011 addressing this issue is of record.

Although medical evidence was added to the claims file after the January 2007 Statement of the Case, this evidence is essentially duplicative of evidence on file at the time of the Statement of the Case.  Consequently, the case does not need to be remanded for RO review of the additional evidence.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for COPD; and he has otherwise been assisted in the development of his claim.

2.  The Veteran's statements that he has COPD due to service are not competent.

3.  The initial evidence of COPD is many years after service discharge, and the evidence does not show COPD due to service.   


CONCLUSION OF LAW

The criteria for the establishment of service connection for COPD have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.300 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in June 2005, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the June 2005 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims file after the letter.  

The Veteran was informed in an October 2006 letter as to disability ratings and effective dates if his claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.    

Although no nexus opinion has been obtained in this case, none is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met, as will be discussed below, a VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

There is no medical evidence of COPD until many years after service and no indication that this disability is related to service.  Consequently, the Veteran has not presented evidence indicating a nexus between a current condition and service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his travel board hearing in November 2011.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the November 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (noting the duty of hearing officers to suggest the submission of favorable evidence).  


Analysis of the Claim

The Veteran seeks service connection for COPD.  He contends that he incurred COPD as a result of smoking cigarettes because he began smoking in service.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

Since 1998, VA has been prohibited by statute from granting service connection for death or disability on the basis that such death or disability resulted from an injury or disease attributable to the use of tobacco products during military service.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2011); VAOPGCPREC 2-93, 19-97.  See also Kane v. Principi, 17 Vet. App 97, 101 (2003).  
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

There is a November 2011 report on file in which it is noted that the Veteran's service treatment records are unavailable despite attempts to obtain them.  Hospital admission cards on file reveal that the Veteran was seen for skin, gastrointestinal, and genitourinary problems but not for respiratory disability.   

The Veteran was hospitalized at a VA facility in March 1964 for a sebaceous cyst of the left thigh.  His lungs were described as well expanded and clear.

It was noted in private treatment records dated in June 1999 that the Veteran was an active smoker.

A June 2003 chest X-ray from Imaging Network of RI showed COPD without acute cardiopulmonary disease.  The impression on a December 2004 chest X-ray from Imaging Network of RI was probable chronic fibrosis of the left major fissure without acute abnormality.

The diagnoses on a VA treatment report dated in January 2011 included COPD.

The Veteran testified at his November 2011 hearing that he began smoking in service because he was given cigarettes and that he incurred COPD as a result of his smoking for 35-40 years.  He also testified that his breathing problems started after service discharge and that he was in combat.  

The Board notes that that the Veteran's service treatment records are unavailable and presumed destroyed.  In a case such as this one, where the Veteran's service treatment records are unavailable through no fault of his own, there is a heightened obligation for VA to consider the benefit-of-the-doubt doctrine, assist the Veteran in the development of his claim and provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in cases in which service medical records are presumed destroyed includes the obligation to search for alternative records).  

Although the Veteran's service treatment records are unavailable, and a negative inference may not be drawn by that unavailability, the Board notes that his lungs were described as well expanded and clear when examined during VA hospitalization for another disorder in March 1964.  Moreover, the evidence does not include any complaints or findings indicative of COPD until more than 55 years after service discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  There is also no favorable nexus opinion on file.

Based on this, the Board finds that the Veteran's recent statements asserting that his COPD is due to service are not consistent with the remainder of the evidence of record.  While the Veteran is not competent to provide an opinion with regard to the etiology of his COPD, he is certainly competent to report his symptoms and medical history.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, these recent statements are directly contradicted by the post-service medical evidence of record.  The absence of complaints or findings of COPD for many years after service, to include when evaluated in March 1964, is afforded significant probative weight, since the March 1964 report was created at the time of medical treatment, as compared to statements given many years later.  As a result, this evidence is more probative.  Therefore, continuity of symptomatology since service for COPD is not established and service connection cannot be granted on this basis.  The Board would also note that, based on 38 C.F.R. § 3.300, service connection for COPD cannot be granted on the basis that the Veteran was given cigarettes in service.

Although the Veteran has testified that he was in combat, he was not specifically awarded any medals for combat.  However, as noted above, even if the Veteran did engage in combat, Section 1154(b) does not negate the need for medical evidence of a current disability and medical evidence of a nexus between a current disability and active service, which is not shown in this case.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Moreover, the combat presumption would not be relevant in a case involving a disease such as COPD.  

As there is no competent medical evidence of record to support the Veteran's claim, the preponderance of the evidence is against the Veteran's claim for service connection for COPD, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for COPD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


